Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of U.S. Patent No. 11177014. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent 11177014 anticipate the claimed elements of the instant application 17485087.

Current Application # 17485087
US Pat # 11177014
For example:
Claim 17: 
17. A memory sub-system, comprising: a processing device; and at least one memory device having a plurality of memory cells formed on an integrated circuit die; wherein the processing device is configured to transmit, to the memory device, a command configured to identify the plurality of memory cells; and
 wherein in response to the command, the memory device is configured to: apply, to the plurality of memory cells in the memory device, first test voltages at a first interval over a first voltage range; 
determine, for the first test voltages respectively, first counts of memory cells, among the plurality of memory cells, having a predetermined state when the first test voltages are applied; identify, based on the first counts for the first test voltages respectively, a second voltage range within the first voltage range; apply, to the plurality of memory cells, second test voltages within the second voltage range at a second interval smaller than the first interval; and determine, by the memory device for the second test voltages respectively, second counts of memory cells, among the plurality of memory cells, having the predetermined state when the second test -- 32 --Patent ApplicationAttorney Docket No. 120426-081101/US voltages are applied.



For example:
Claim 16: 
16. A memory sub-system, comprising: a processing device; and at least one memory device, the memory device having a group of memory cells formed on an integrated circuit die; wherein the processing device is configured to transmit, to the memory device, a -- 4 --App. Ser. No.: 17/083,138Attorney Docket No.: 120426-081100/US command with an address identifying the group of memory cells; 
wherein in response to the command, the memory device is configured to: read the group of memory cells using first test voltages that are separated from each other by a first voltage interval; determine first signal and noise characteristics of the group of memory cells based on responses of the group of memory cells read using the first test voltages; determine, based on the first signal and noise characteristics, an estimate of a read level of the group of memory cells; read the group of memory cells using second test voltages that are separated from each other by a second voltage interval, the second voltage interval smaller than the first voltage interval; determine second signal and noise characteristics of the group of memory cells based on responses of the group of memory cells read using the second test voltages; and compute, from the second signal and noise characteristics, an optimized read voltage for the read level.
20. The memory sub-system of claim 19, wherein the first signal and noise characteristics identify a distribution of count difference over the first test voltages according to bit counts on the first test voltages respectively; wherein the second signal and noise characteristics identify a distribution of count difference over the second test voltages according to bit counts on the second test voltages respectively; wherein each respective bit count at a test voltage identifies a number of memory cells in the group that, when read at the test voltage, provide a predetermined bit value; and wherein each respective count difference between two adjacent test voltages represents a difference between bit counts at the adjacent test voltages respectively; and wherein the second test voltages are centered on the estimate of the read level; the optimized read voltage is computed according to a local minimum of the distribution of count difference identified by the second signal and noise characteristics; and the estimate of the read level is determined according to a local minimum of the distribution of count difference identified by the first signal and noise characteristics.




Even though the claims at issue are not identical, they are not patentably distinct from each other. For example, the above limitation “first test voltages at a first interval over a first voltage range” in current application 17485087 and the limitation “first test voltages that are separated from each other by a first voltage interval” in US Pat # 11177014 are not identical but overall scope of the claims are identical and not patentably distinct from each other. Because, when voltages are separated from each other by a first voltage interval, then there must a voltage range as the limitation in current application indicated.
Similarly, the limitation “counts of memory cells” in current application 17485087 and the limitation “bit counts” for first and second voltages in US Pat # 11177014 are not identical but overall scope of the claims are identical and not patentably distinct from each other. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824